Citation Nr: 0730252	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  03-35 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  He additionally served in an inactive duty 
for training status on November 17, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.


FINDING OF FACT

Resolving doubt in favor of the veteran, headaches are the 
result of incidents in service.


CONCLUSION OF LAW

A chronic headache disorder was incurred as the result of an 
injury sustained during a period of inactive duty for 
training.  38 U.S.C.A. 101 (24), 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. 3.102, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA was enacted.  The VCAA has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below; no discussion of the 
VCAA is required.



Background

Service medical records show that in May 1966, the veteran 
complained of intermittent sharp throbbing head pain 
following a blow to the occiput four prior.  The veteran was 
neurologically within normal limits.  X-rays were noted as 
negative.  

The veteran's October 1967 separation examination revealed 
that his head and neurological system were normal.  

While a member of the Army Reserves, the veteran was a 
passenger in a November 1984 motor vehicle accident in which 
a military truck hit a utility pole.  The military accident 
report did not indicate that anyone in the vehicle was 
injured due to the accident.

A VA treatment record dated in November 1984 noted that the 
veteran had been involved in a truck accident six days prior.  
The veteran complained, in pertinent part, of headaches since 
the accident.  He complained of pain in the cervical area 
with radiating pain to the occiput and headache two days 
after the accident.

An April 1985 Army Reserve Individual Sick Slip noted the 
veteran woke up tired and had a headache with difficulty 
breathing.  

Clinical evaluation during a December 1987 Army Reserve 
examination noted a normal head despite complaints of head 
pain.

At a June 1985 VA examination, the veteran reported 
involvement in a motor vehicle accident while on Reserve duty 
in November 1984.  He indicated he sustained injuries to his 
back, neck, head, and right shoulder.  The veteran complained 
of headaches.  There were no findings concerning the 
veteran's headaches.

A March 1986 letter from Raymond E. Silk, M.D., indicated 
that the veteran reported that while in the Army Reserves in 
1984 he was involved in a motor vehicle accident and 
sustained pertinent injuries to his head and cervical spine.  
The veteran was diagnosed with chronic pain syndrome.  

VA treatment records dated 1985 to 1986; the veteran was 
treated for back, shoulder, and neck pain.

At VA examinations dated October 1986, March 1988, and May 
1990, the veteran did not complain of headaches, but did 
report neck pain.  The May 1990 examination found no 
neurological disease and no evidence of any concussion.  

Treatment records from Dr. Silk dated 1987 to 2002 show 
complaints and treatment for headaches.  

VA treatment records dated May 2001 to March 2003 show that 
in March, June and October 2002 VA neurology consultations 
the veteran was seen for complaints of headaches.  The 
veteran reported that he was in a motor vehicle accident in 
1984-85.  He described frontal headaches radiating to the 
back of the head to the occipital region.  He reported 
headaches regularly, about three to four per week since the 
accident.  While the neurological examinations revealed 
clinically normal findings, on each occasion the veteran was 
diagnosed with chronic, post-traumatic headaches with 
apparently a migrainous component.  No evidence of head 
trauma other than the in-service motor vehicle accident was 
noted.  The veteran was again seen in March 2003 with 
essentially the same complaints, and he continued to be 
diagnosed with post traumatic headaches.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Active military service includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred in line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2006). ACDUTRA is 
generally full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. 3.6(c)(1) (2006).   
INACDUTRA is generally Reserve duty other than full-time 
duty.  38 C.F.R. 3.6(d) (2006).

Analysis

The evidence in this case is in relative equipoise regarding 
the merits of the veteran's claim.  Records show that the 
veteran was involved in a motor vehicle accident while on 
INACDUTRA in November 1984 in which his truck struck a 
utility poll.  Six days later the veteran sought treatment 
from VA for headaches and other musculoskeletal complaints 
due to the accident.  The veteran has since been diagnosed 
with post-traumatic headaches based on a history of an in-
service motor vehicle accident and he is being treated with 
medication.

Therefore, the evidence, when viewed in the aggregate, raises 
at least a reasonable doubt that the veteran's headaches are 
a result of his motor vehicle accident while on INACDUTRA.  
Resolving such doubt in the veteran's favor, as required 
under law, service connection is warranted.  38 U.S.C.A. 
§§ 101(24), 5107(b).




ORDER

Entitlement to service connection for headaches is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


